DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 4/26/2022 is acknowledged.  Claims 1, 7, 11, 17 and 21 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  
Claims 1, 11, and 17 recites “maximaum” (line 3 of claim 1, line 4 of claim 11, and line 9 of claim 17).  It should be changed to “maximum” or “maximal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson (US 8350249 B1) in view of Romano et al. (US 2015/0207028 A1) and Lee et al. (US 8847265 B2).
Regarding claim 1, Svensson teaches a red-emitting diode structure (nanowire  LED structure in Figs. 1C of Svensson. The phrase “red-emitting diode structure” is in the preamble, which carries no patentable weight), comprising: 
an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson) in an opening (opening in SiN growth mask 6) in a dielectric layer (SiN growth mask 6 in Fig. 1C) above a substrate (5), the opening having a lateral width (width of the opening in the mask 6); and 
an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
But Svensson does not teach that the InGaN nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening; wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the In concentration in the InGaN nanowire core less than the In concentration of InGaN active layer, as according to Romano in order to avoid absorbing the emission from the active layer, which would reduce the efficiency of the light emission.
But Svensson in view of Romano does not teach that the InGaN nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening.
Lee teaches a method of forming a nanowire device (Figs. 1, and 2A-2D of Lee). The method includes: forming a buffer layer (120/220 in Figs. 1-2A of Lee) on a substrate (110/210); patterning a dielectric mask layer (122/222 in Figs. 1-2A of Lee) on the buffer layer, the dielectric mask layer comprises a plurality of openings (H1) having a lateral width (diameter of openings H1); growing nanowire cores (130/230) in the openings, wherein the nanowire cores have lateral width substantially the same as the lateral width of the opening (as shown in Figs. 1 and 2C of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the nanowire cores of Svensson-Romano limited by the size of the openings of the mask, as disclosed by Lee, in order to have better control over the size, distribution of the nanowire cores in the device.  
Regarding claim 2, Svensson-Romano-Lee teaches all the limitations of the red-emitting diode structure of claim 1, but does not teach wherein the InGaN nanowire core is an In0.2Ga0.8N material nanowire core.
Romano teaches that if the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the Indium concentration in the InGaN nanowire core less than 30at% when a red light emitting diode structure is needed and to ensure high efficiency of the light emission.
Since the claimed ranges of 20 at% “lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, Svensson-Romano-Lee teaches all the limitations of the red-emitting diode structure of claim 2, but does not explicitly teach wherein the InGaN active layer is an In0.4Ga0.6N material layer.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  When In content is low, InGaN active layer emits in the blue spectral range; and when the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).  
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the In content to be near 40%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of a result-effective variable involves only routine skill in the art (In re Aller, 105 USPQ 233).  A motivation to increase In content to 40% would be to obtain a wavelength longer than 610nm, for example 620nm or 630nm.
Regarding claim 4, Svensson-Romano-Lee teaches all the limitations of the red-emitting diode structure of claim 1, and further comprising: a cladding layer (4 in Fig. 1C of Svensson) on the InGaN active layer, the cladding layer comprising p-type GaN (as indicated in column 5 lines 1-22 of Svensson) or p-type ZnO.  
Regarding claim 5, Svensson-Romano-Lee teaches all the limitations of the red-emitting diode structure of claim 1, and also teaches wherein the InGaN active layer emits a wavelength in the range of 610-630 nanometers (as combined in claim 1 above).  
Regarding claim 6, Svensson-Romano-Lee teaches all the limitations of the red-emitting diode structure of claim 1, and also teaches wherein the substrate is a silicon substrate or a sapphire substrate (as described in column 3 lines 58-60 of Svensson).  

Regarding claim 11, Svensson teaches a method of fabricating a red-emitting diode structure (method of making the nanowire  LED structure in Figs. 1C of Svensson. The phrase “red-emitting diode structure” is in the preamble, which carries no patentable weight), the method comprising: 
forming an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson) in an opening (opening in SiN growth mask 6) in a dielectric layer (SiN growth mask 6 in Fig. 1C) above a substrate (5), the opening having a lateral width (width of the opening in the mask 6); and 
forming an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
But Svensson does not teach that the InGaN nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening, and wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the In concentration in the InGaN nanowire core less than the In concentration of InGaN active layer, as according to Romano in order to avoid absorbing the emission from the active layer, which would reduce the efficiency of the light emission.
But Svensson in view of Romano does not teach that the InGaN nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening.
Lee teaches a method of forming a nanowire device (Figs. 1, and 2A-2D of Lee). The method includes: forming a buffer layer (120/220 in Figs. 1-2A of Lee) on a substrate (110/210); patterning a dielectric mask layer (122/222 in Figs. 1-2A of Lee) on the buffer layer, the dielectric mask layer comprises a plurality of openings (H1) having a lateral width (diameter of openings H1); growing nanowire cores (130/230) in the openings, wherein the nanowire cores have lateral width substantially the same as the lateral width of the opening (as shown in Figs. 1 and 2C of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the nanowire cores of Svensson-Romano limited by the size of the openings of the mask, as disclosed by Lee, in order to have better control over the size, distribution of the nanowire cores in the device.  
Regarding claim 12, Svensson-Romano-Lee teaches all the limitations of the method of claim 11, but does not teach wherein the InGaN nanowire core is an In0.2Ga0.8N material nanowire core.  
Romano teaches that if the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the Indium concentration in the InGaN nanowire core less than 30at% when a red light emitting diode structure is needed and to ensure high efficiency of the light emission.
Since the claimed ranges of 20 at% “lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 13, Svensson-Romano-Lee teaches all the limitations of the method of claim 12, but does not teach wherein the InGaN active layer is an In0.4Ga0.6N material layer.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  When In content is low, InGaN active layer emits in the blue spectral range; and when the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).  
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the In content to be near 40%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of a result-effective variable involves only routine skill in the art (In re Aller, 105 USPQ 233).  A motivation to increase In content to 40% would be to obtain a wavelength longer than 610nm, for example 620nm or 630nm.
Regarding claim 14, Svensson-Romano-Lee teaches all the limitations of the method of claim 11, and further comprising: forming a cladding layer on the InGaN active layer, the cladding layer comprising p-type GaN (as indicated in column 5 lines 1-22 of Svensson) or p-type ZnO.  
Regarding claim 15, Svensson-Romano-Lee teaches all the limitations of the method of claim 11, and also teaches wherein the InGaN active layer emits a wavelength in the range of 610-630 nanometers (as combined in claim 1 above).   
Regarding claim 16, Svensson-Romano-Lee teaches all the limitations of the method of claim 11, and also teaches wherein the substrate is a silicon substrate or a sapphire substrate (as described in column 3 lines 58-60 of Svensson).  

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson in view of Romano and Hu et al. (US 2015/0263066 A1).
Regarding claim 17, Svensson teaches a red-emitting diode structure (nanowire  LED structure in Figs. 1C of Svensson), the red-emitting diode structure comprising: 
an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson) in an opening (opening in SiN growth mask 6) in a dielectric layer (SiN growth mask 6 in Fig. 1C) above a substrate (5), the opening having a lateral width (diameter of opening in mask 6); and 
an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
But Svensson does not teach an electronic device, comprising: a processor; and a display coupled to the processor, the display comprising: a backplane; and the red-emitting diode structure coupled to the backplane; and the nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening, wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire core.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the In concentration in the InGaN nanowire core less than the In concentration of InGaN active layer, as according to Romano in order to avoid absorbing the emission from the active layer, which would reduce the efficiency of the light emission.
But Svensson-Romano does not teach an electronic device, comprising: a processor; and a display coupled to the processor, the display comprising: a backplane; and the red-emitting diode structure coupled to the backplane; and the nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening.  
Hu teaches an electronic device (device with display system 1700 in Fig. 17 of Hu as described in [0003] and [0072] of Hu), comprising: a processor (1710 in Fig. 17 of Hu); and a display (1730) coupled to the processor, the display comprising: a backplane (display substrate 400 in Fig. 16D); and a red-emitting diode structure (red emitting diode structure 220 in Fig. 2A-B of Hu, as described in [0041] of Hu) coupled to the backplane, the red-emitting diode structure comprising: a nanowire core (214 in Fig. 2A of Hu) in an opening (opening in the mask layer 212) in a dielectric layer (nitride mask layer 212) above a substrate (208), the opening having a lateral width (diameter of opening in mask 212), and the nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening (as shown in Fig. 2A); and an active layer (216) on the InGaN nanowire core.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the nanowire cores of Svensson-Romano limited by the size of the openings of the mask, as disclosed by Hu, in order to have better control over the size, distribution of the nanowire cores in the device; and to have used the red-emitting diode structure in Hu’s electronic device in order to obtain high emission display device.  
Regarding claim 18, Svensson-Romano-Hu teaches all the limitations of the electronic device of claim 17, and further comprising: a memory (memory in Fig. 17 of Hu) coupled to the display.  
Regarding claim 19, Svensson-Romano-Hu teaches all the limitations of the electronic device of claim 17, and further comprising: a battery (battery in Fig. 17 of Hu) coupled to the display.  
Regarding claim 20, Svensson-Romano-Hu teaches all the limitations of the electronic device of claim 17, and further comprising: a network interface (as implied by the wireless standards of the data receiver in [0071] of Hu, there must be a network interface on the phone) coupled to the display.  
Regarding claim 21, Svensson-Romano-Hu teaches all the limitations of the electronic device of claim 17, and also teaches wherein the electronic device is a mobile device selected from the group consisting of a smartphone, a tablet, a notebook (as stated in [0072] of Hu), and a smartwatch.  
Regarding claim 22, Svensson-Romano-Hu teaches all the limitations of the electronic device of claim 17, and also teaches wherein the electronic device is a device selected from the group consisting of a computing device, a television (as stated in [0072] of Hu), and a vehicle computer display.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0263066 A1) in view of Svensson, Romano.
Regarding claim 17, Hu teaches an electronic device (device with display system 1700 in Fig. 17 of Hu as described in [0003] and [0072] of Hu), comprising: 
a processor (1710 in Fig. 17 of Hu); and 
a display (1730) coupled to the processor, the display comprising: 
a backplane (display substrate 400 in Fig. 16D); and 
a red-emitting diode structure (red emitting diode structure 220 in Fig. 2A-B of Hu, as described in [0041] of Hu) coupled to the backplane, the red-emitting diode structure comprising: 
a nanowire core (214 in Fig. 2A of Hu) in an opening (opening in the mask layer 212) in a dielectric layer (nitride mask layer 212) above a substrate (208), the opening having a lateral width (diameter of opening in mask 212), and the nanowire core having a maximaum lateral width substantially the same as the lateral width of the opening (as shown in Fig. 2A); and 
an active layer (216) on the InGaN nanowire core.
But Hu does not teach that the nanowire core is an InGaN nanowire core and the active layer is an InGaN active layer, wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire core.  
Hu discloses that the core 214 and shell 218 may include InGaN (see [0041] of Hu).
Svensson teaches a red-emitting diode structure (nanowire LED structure in Figs. 1C of Svensson), comprising: an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson.  Svensson discloses that the core can be selected from several choices of materials but InGaN is preferred since the lattice mismatch to the InGaN active layer is less severe) above a substrate (5); and an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Svensson’s material choice in the nanowire LED structure in order to have better device quality (see discussion in Background and Summary of Svensson), and to have made the In content in InGaN active layer greater than that in the InGaN nanowire core, as according to Romano in order to increase light emission efficiency (as suggested in [0033] of Romano).
As incorporated, only the choice of materials of Svensson is incorporated into Hu.  

Allowable Subject Matter
Claims 7-10 would be allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 7, the prior art of record does not disclose light-emitting diode with “an InGaN nanowire core above a substrate; and an InGaN active layer on the InGaN nanowire core, wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire core; a contact metal over and along the sidewalls and the tapered portion of the red- emitting diode structure, the contact metal having a non-uniform thickness over the red- emitting diode structure; and an insulating material layer laterally surrounding contact metal, the insulating material layer having a surface co-planar with a surface of the contact metal” along with other limitations of the claim.
The closest prior art are Svensson (US 8350249 B1), Romano et al. (US 2015/0207028 A1), Cho et al. (US 2017/0018685 A1), Yoo et al. (US 9660139 B2), Gilet et al. (US 8937297 B2) and Cha et al. (US 2014/0124732 A1).  
Svensson teaches a nanowire LED where the nanocore is an InGaN nanowire and InGaN active layer.  Romano teaches that in nanowire LED with InGaN active layer, the In content in the InGaN active layer is higher than the surrounding regions.  However neither Svensson nor Romano teaches that the contact metal over and along the sidewalls and tapered portion of the red emitting diode structure have non-uniform thickness.
Cho teaches a pixel elements with a contact metal (221 in Fig. 12 of Cho) over the top surface and along the sidewalls of the nanowire LED (see Fig. 12 of Cho).  The top surface of the contact metal is coplanar with the top surface of the insulating material layer (see Fig. 12 of Cho). However, the contact metal does not teach that the nanowire LEDs having a tapered portion, and that the contact metal having a non-uniform thickness over the tapered portion.  
Yoo teaches a nanowire LED (Fig. 14 of Yoo).  The nanowires of the LED have a sidewall and a tapered portion. The contact metal (96) is formed over and along the sidewalls and tapered portion of each of the nanowires.  The contact metal has non-uniform thickness over the tapered-portion of each of the first, second, and third color nanowire LEDs. The insulating material layer (97) surrounds the nanowires and shares a surface with the contact metal (96) so these surfaces are coplanar, but does not laterally surround the contact metal as required by the claim.
Gilet teaches a nanowire LED (see Fig. 9 of Gilet).  The nanowire has a sidewall and a tapered portion.  A contact metal (811 in Fig. 9) covers the sidewalls and the tapered portion of the nanowire LED.  But the contact metal’s top surface is covered by the insulating material layer (83) so the contact metal’s top surface is not coplanar with the top surface of the insulating material layer.
Cha teaches a nanowire LEDs structure (Fig. 1 of Cha).  The nanowire has a sidewall and a tapered portion. A contact metal (180) covers the tapered portion of the nanowire LED but not the sidewalls.  
None of the above references teaches the contact metal that satisfies all the requirements of the claim.  It is not obvious how to modify the structure in one reference according to the teaching of other references to obtain the claimed structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822